Citation Nr: 1509331	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-18 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether a rating decision of March 21, 2009, which increased the disability rating from 10 percent to 20 percent for the residuals of a stress fracture of the left pubic ramus with left hip and groin pain, contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2002 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO reduced the evaluation for the Veteran's service-connected residuals of a stress fracture of the left pubic ramus with left hip and groin pain from 20 percent to 10 percent disability, effective from March 1, 2010, on the grounds that a March 2009 rating decision contained clear and unmistakable error.

The Veteran filed a timely notice of disagreement (NOD) in which she expressed disagreement with the proposed reduction in October 2009.  Then, in December 2009, the RO issued another rating decision that effectuated the reduction, effective March 1, 2010.  The Veteran filed another NOD in December 2009.  The RO issued a statement of the case (SOC) in April 2010 and the Veteran perfected her appeal in May 2010.  


FINDINGS OF FACT

1.  In a March 21, 2009, rating decision, the RO increased the evaluation for residuals of a stress fracture of the left pubic ramus with left hip and groin pain from 10 percent to 20 percent disabling, effective from January 8, 2009.  

2.  In a September 2009 rating decision, the RO determined that the March 21, 2009 rating decision was clearly and unmistakably erroneous in increasing the evaluation of residuals of a stress fracture of the left pubic ramus with left hip and groin pain from 10 percent to 20 percent; and thus the RO proposed to reduce the evaluation for this disability to 10 percent.

3.  In a December 2009 rating decision, the RO reduced the evaluation for the Veteran's residuals of a stress fracture of the left pubic ramus with left hip and groin pain from 20 percent to 10 percent, effective March 1, 2010.

4.  No clear and unmistakable error is found in the rating decision of March 21, 2009, as the RO's determination to increase the Veteran's disability evaluation from 10 percent to 20 percent was adequately supported by the evidence of record.


CONCLUSIONS OF LAW

1.  The rating decision of March 21, 2009, which increased the evaluation from 10 percent to 20 percent disabling for residuals of a stress fracture of the left pubic ramus with left hip and groin pain, did not contain clear and unmistakable error.  38 U.S.A. §§ 1155, 5109A, 5107 (West. 2014); 38 C.F.R. §§ 3.102, 3.105, 4.1-4.7, 4.20, 4.27, 4.71a, Diagnostic Code 5299-5252 (2014).

2.  The reduction of the evaluation for residuals of a stress fracture of the left pubic ramus with left hip and groin pain, by the RO rating decision of December 2009, was not proper; and restoration of the 20 percent evaluation is warranted, effective March 1, 2010.  38 U.S.A. §§ 1155, 5109A, 5107 (West. 2014); 38 C.F.R. §§ 3.102, 3.105, 4.1-4.7, 4.20, 4.27, 4.71a, Diagnostic Code 5299-5252 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, the issue on appeal is the propriety of a reduction of the evaluation of residuals of a stress fracture of the left pubic ramus with left hip and groin pain on the basis of clear and unmistakable error (CUE).  When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).

Here, the RO provided notice regarding the proposal to reduce the Veteran's rating for residuals of stress fracture of the left pubic ramus with left hip and groin pain from 20 percent to 10 percent disabling in September 2009.  The RO provided the reasons for the decision in a September 2009 rating decision and informed the Veteran that she or her representative had 60 days during which to submit additional evidence to show that the compensation should not be reduced.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the rating decision of September 2009, which proposed to reduce the 20-percent rating awarded in the rating decision of March 21, 2009, the RO set forth its allegation of CUE.  In the rating decision of September 2009, the RO discussed a VA examination of January 28, 2009, which showed the Veteran had left hip flexion to 90 degrees with objective evidence of pain at 30 degrees.  There was no additional limitation of motion upon repetition.  The RO explained that the previous rating decision based the increase in evaluation on limitation of flexion with pain beginning at 30 degrees, but observed that the Veteran's range of motion was not actually limited to 30 degrees.  The RO found that the Veteran was not entitled to the 20-percent evaluation because her flexion was not limited to 30 degrees.  For this reason, the RO found that the rating decision of March 21, 2009, was the product of CUE, and proposed to reduce the evaluation for the Veteran's service-connected disability from 20 percent to 10 percent disabling.

In its December 2009 rating decision, the RO determined, in light of the record evidence, including subsequent x-ray and medical evidence submitted by the Veteran, that the increased evaluation to 20 percent for the Veteran's service-connected residuals of a stress fracture of the left pubic ramus (with left hip and groin pain) was clearly and unmistakably erroneous.  As a result, the evaluation for this disability was reduced from 20 percent to 10 percent disabling.

When reducing a Veteran's disability evaluation, the RO must comply with the procedural requirements set forth in 38 C.F.R. § 3.105(e) (2014).  In this context, by a rating decision in September 2009, the RO proposed a reduction from 20 percent to 10 percent, and the Veteran was advised of the same.  Within the 60-day period, the Veteran submitted a private x-ray report and a private medical statement.  Upon review of this additional evidence, the RO took final action in a December 2009 rating decision.  At that time, the RO reduced the Veteran's disability evaluation to 10 percent, effective from March 1, 2010.  Consequently, the record establishes that the RO complied with all procedural requirements set forth in 38 C.F.R. § 3.105(e).

The question before the Board is whether the RO's grant of an increased rating to 20 percent for residuals of a stress fracture of the left pubic ramus with left hip and groin, in the rating decision of March 21, 2009, is the product of clear and unmistakable error.

A decision by the Secretary is subject to revision on the grounds of clear and unmistakable error.  If the evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 5109A(a) (2014).  For the purposes of authorizing benefits, a rating or other adjudicative decision that constitutes a reversal or revision of the prior decision on the grounds of clear and unmistakable error has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A(b); 38 C.F.R. §§ 3.105(a); 3.400(k) (2014).

Clear and unmistakable error is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown,6 Vet. App. 40, 43-44 (1997).  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensured, the error complained of cannot be clear and unmistakable.  Id.  There must be some persuasive reasons as to why the result would have been manifestly different but for the alleged error, unless it is the kind of error that, if true, would be clear and unmistakable on its face.  See Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo v. Brown, 6 Vet. App. at 44.  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

In determining whether a prior decision involves clear and unmistakable error, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time or constructively known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory and regulatory provisions in effect at that time were not  correctly applied; (2) the error must be undebatable and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the adjudication in question.  See, e.g., Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.

As the moving party, the burden of proof is on VA to show that the record evidence clearly and unmistakably did not support the award of the 20-percent rating in this case.  The Veteran was awarded service connection by a March 2005 rating decision, which assigned a 10 percent evaluation, effective February 15, 2005.  The Veteran appealed that rating, and the Board denied an increased (initial) rating in an April 2008 decision.  In January 2009, the Veteran filed a claim to increase her evaluation for the residuals of a stress fracture of the left pubic ramus with left hip and groin pain.

In January 2009, the Veteran was afforded a VA examination to determine the current severity of the disability.  At the examination, the Veteran indicated that her pain had worsened in both hips over the years.  She described daily left hip pain that she described as constant and dull.  She stated that the pain varies from moderate to severe.  The examination revealed that the left hip was susceptible to pain, stiffness, weakness, and giving way.  There was also decreased speed of motion and the Veteran reported 10 locking episodes since the December 2005 examination.  The hip was found to affect the motion of the joint, and the Veteran described severe, weekly flare-ups of the disability.  She described the precipitating events as lifting her 3 year old son, playing with her child, carrying wood, and cold or rainy weather.  The Veteran described alleviating factors as sitting, medications, and changing positions.  The Veteran stated that her pain, weakness, and fatigue equally limit hip motion.  She told the examiner that she used a cane frequently, but intermittently.  She also described a deformity as a "bulge" in her inner groin area which varies in size from day to day.  She also reported falling at times when her hip gives out.  The examiner found that the weight-bearing join is affecting her gait, causing it to be antalgic.  The examiner also noted left hip tenderness. 

On range of motion examination, the Veteran had left flexion to 90, and she reported pain from 30 to 90 degrees and passively moved to 125 degrees.  She had left extension to 20 with pain at 20 and passively moved to 30 degrees; she had left abduction to 30 degrees, with pain from 20 to 30 degrees, and passively moved to 40 degrees.  The Veteran was able to cross her left leg over her right and toe out greater than 15 degrees.  There was no additional limitation of motion with repetitive motion testing.  There was no ankylosis, and there were no other significant physical findings.  The Veteran exhibited full strength in hip, knee, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  The X-ray results did not reveal any significant osseous joint or soft tissue abnormality and the sacroiliac joints appeared normal.  The Veteran reported a severe effect on her usual daily activities.  She stated that she was unable to carry firewood, climb ladders, has difficulty with vacuuming and sweeping.  She reported that her disability had a severe effect on shopping, exercise, traveling, and grooming; she stated it was difficult to shave her legs.  She reported a moderate effect on her recreation, bathing, dressing, and toileting. 

The Veteran's disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5252.  Pertinent regulations provide that, when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last two digits will be '99' for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27.  Therefore, the Veteran's service-connected residuals of a stress fracture of the left pubic ramus with left hip and groin pain is evaluated, by analogy, based on limitation of flexion of the thigh under Diagnostic Code 5252.  

Under Diagnostic Code 5252, flexion of the thigh limited to 45 degrees warrants a 10 percent rating.  Where flexion is limited to 30 degrees, a 20 percent rating is assigned; and, a 30 percent rating is assigned where flexion is limited to 20 degrees.  Where flexion is limited to 10 degrees, a 40 percent rating is warranted.

VA regulations, set forth at 38 C.F.R. §§ 4.40 and 4.45, provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Upon reviewing the rating decision of March 21, 2009, the record before the Board does not indicate that either the correct facts were not before the reviewer or that the extant and relevant statutory and regulatory provisions were incorrectly applied.  The governing statutes and regulations, as well as the case law, in effect at the time of this rating decision allowed for the consideration of additional factors involving functional loss due to pain, weakness, excess fatigability, or incoordination.  See DeLuca, supra.  Furthermore, while the pain or functional loss need not be rated at the same level as limitation of motion, there is no statutory or regulatory provision which precludes it.  See Mitchell, supra.  Indeed, VA must determine an overall functional impairment due to the above-described relevant factors.  The Board acknowledges that the record evidence shows that the Veteran's actual range of motion does not meet the criteria of Diagnostic Code 5252; specifically, her flexion of the left thigh was not actually limited to 30 degrees.  However, as the Veteran reported functional impairment caused by her stress fracture residuals of the left pubic ramus with left hip and groin pain, the Board finds that consideration of these additional factors would presumably account some additional functional impairment due to pain in all planes of motion on use of the left thigh.  Thus, in applying 38 C.F.R. §§ 4.40 and 4.45, and resolving all reasonable doubt in the Veteran's favor, the additional limitation of motion in the context of flexion being impeding due to pain between 30 to 90 degrees, would nearly approximate limitation of flexion to 30 degrees.  38 C.F.R. §§ 3.102, 4.3.  Hence, the assignment of a 20-percent disability evaluation in the rating decision of March 2009 did not constitute a clear and unmistakable error.

Accordingly, given the applicability of additional factors that consider functional impairment, the Board determines that the rating decision of March 21, 2009, is not clearly and unmistakably erroneous, and the reduction in evaluation of the service-connected disability was therefore improper.  The appeal is granted. 




ORDER

The rating decision of March 21, 2009, did not involve clear and unmistakable error; the reduction of the disability evaluation for residuals of a stress fracture of the left pubic ramus with left hip and groin, by the RO rating decision of December 2009, was improper; and, effective from March 1, 2010, restoration of the 20-percent evaluation for this disability is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


